--------------------------------------------------------------------------------

Exhibit 10.2
 
EMPLOYMENT AGREEMENT


LMI AEROSPACE, INC., a Missouri corporation (the "Corporation"), and Robert T.
Grah (the "Employee") hereby agree as follows:


1.             Employment. The Corporation hereby employs the Employee, and the
Employee accepts employment from the Corporation, upon the terms and conditions
hereinafter set forth. Any and all employment agreements heretofore entered into
between the Corporation and the Employee are hereby terminated and cancelled,
and each of the parties hereto mutually releases and discharges the other from
any and all obligations and liabilities heretofore or now existing under or by
virtue of any such employment agreements, it being the intention of the parties
hereto that this Agreement, effective immediately, shall supersede and be in
lieu of any and all prior employment agreements between them.


2.              Term of Employment.


 (A)          The initial term of the Employee's employment under this Agreement
shall commence on January 1, 2011 and shall terminate as of the close of
business on January 1, 2014; provided, however, that this Agreement shall be
automatically extended for additional terms of one year each unless not later
than October 31 of any year beginning in 2013, either party has given written
notice to the other party of its or the Employee's intention not to extend the
term of this Agreement; and provided, further, that the term of employment may
be terminated upon the earlier occurrence of any of the following events:


(1)            Upon the termination of the business or corporate existence of
the Corporation;


(2)            At the Corporation's option, in the event the Corporation
determines that the Employee is not performing the duties required of the
Employee hereunder to the satisfaction of the Corporation;


(3)            Upon the death of the Employee;


(4)            At the Corporation's option, if the Employee shall suffer a
permanent disability. (For the purposes of this Agreement, "permanent
disability" means any physical or mental impairment that renders the Employee
unable for a period of six (6) months or more to perform the essential job
functions of the Employee's position, even with reasonable accommodation, as
determined by a physician selected by the Corporation.) The Employee
acknowledges and agrees that the Employee shall voluntarily submit to a medical
or psychological examination for the purpose of determining the Employee's
continued fitness to perform the essential functions of the Employee's position
whenever requested to do so by the Corporation. If the Corporation elects to
terminate the employment relationship on this basis, the Corporation shall
notify the Employee or the Employee's representative in writing and the
termination shall become effective on the date that such notification is given;

 
 

--------------------------------------------------------------------------------

 

(5)            At the Corporation's option, upon ten (10) calendar days' written
notice to the Employee, in the event of any breach or default by the Employee of
any of the terms of this Agreement or of any of the Employee's duties or
obligations hereunder. In lieu of providing ten (10) calendar days' advance
written notice, the Corporation, at its sole option, may terminate the
Employee's services immediately and pay the Employee an amount that is
equivalent to ten (10) calendar days of the Employee's salary, less any
deductions required by law;


(6)            At the Corporation's option, without any advance notice, in the
event that the Employee engages in conduct which, in the opinion of the
Corporation, (1) constitutes dishonesty of any kind (including, but not limited
to, any misrepresentation of facts or falsification of records) in the
Employee's relations, interactions or dealings with the Corporation or its
customers; (2) constitutes a felony; (3) potentially may or will expose the
Corporation to public disrepute or disgrace, or potentially may or will cause
harm to the customer relations, operations or business prospects of the
Corporation; (4) constitutes harassment or discrimination towards any person
associated with the Corporation, whether an employee, agent or customer, based
upon that person's race, color, national origin, sex, age, disability, religion,
or other protected status; (5) reflects disruptive or disorderly conduct,
including but not limited to, acts of violence, fighting, intimidation or
threats of violence against any person associated with the Corporation, whether
an employee, agent or customer, or possessing a weapon while on the
Corporation's premises or while acting on behalf of the Corporation; (6) is
indicative of abusive or illegal drug use while on the Corporation's premises or
while acting on the Corporation's behalf; or (7) constitutes a willful violation
of any governmental rules or regulations; or


(7)            At the Employee's option, after providing the Corporation with at
least thirty (30) calendar days advance written notice of the Employee's
intention to terminate the employment relationship.


If employment is terminated for any of the reasons set forth in (3) through (7)
of this subsection 2(A), the Employee shall be entitled to receive only the Base
Salary (as that term is hereinafter defined) accrued but unpaid as of the date
of the termination and shall be ineligible to receive any additional
compensation or severance pay. If, on the other hand, employment is terminated
by the Corporation during the term of this Agreement for any reason other than
those set forth in (3) through (7) of this subsection 2(A), subject to the
conditions set forth in subsections 2(C) and (D) of this Agreement, the
Corporation shall provide severance pay to the Employee in an amount based upon
his length of service with the Corporation. Specifically, the Corporation shall
provide the Employee with six (6) months of Base Salary if he has less than five
(5) years of service with the Corporation as of the date of his termination and
with twelve (12) months of Base Salary if he has five (5) or more years of
service with the Corporation as of the date of his termination.


(B)           If employment is terminated in conjunction with a change in the
control of the Corporation, the Corporation will provide the Employee with
severance pay under the circumstances specified in (1) and (2) of this
subsection (8), and the conditions set forth in subsections 2(C) and (D) of
tills Agreement. For the purposes of this Agreement, a "Change in Control" is
defined as the sale of substantially all of the operating assets of the
Corporation, the acquisition of more than fifty percent (50%) of the stock of
the Corporation by a group of shareholders or an entity which acquires control
of the Corporation (a "Purchaser"), or a merger or consolidation of the
Corporation with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) fifty percent (50%) or more of the total voting power represented by the
voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation.

 
2

--------------------------------------------------------------------------------

 

(1)            If the Change in Control results in the involuntary termination
of the Employee or results in the Employee electing within nine (9) months from
the date of the Change in Control to terminate the Employee's employment for
Good Reason (as defined in subsection 2(E)), the Corporation shall provide the
Employee with severance pay in an amount that is equal to two and one-half times
the Employee's annual Base Salary and shall pay the Employee any reasonably
anticipated Performance Bonus for the fiscal year in which the Employee was
terminated on a prorated basis.


(2)            If the Employee voluntarily terminates the Employee's employment
without Good Reason (as defined in subsection 2(E)) within ninety (90) days
after the Change in Control, the Corporation shall provide the Employee with six
(6) months of Base Salary if the Employee has less than five (5) years of
service with the Corporation as of the date of the Employee's termination and
with twelve (12) months of Base Salary if the Employee has five (5) or more yean
of service with the Corporation as of the date of the Employee's termination.


(C)           The severance pay provided for in subsections 2(A) and 2(B) of
this Agreement shall be paid in equal monthly installments commencing
immediately after the termination. Notwithstanding the foregoing, if at the time
of the Employee's termination, the Employee is considered a 'specified employee'
within the meaning of Section 409A(a)(2) of the Code, and if any payment that
the Employee becomes entitled to under this Agreement would be considered
deferred compensation subject to Section 409A of the code, then no such payment
shall be payable prior to the date that is earlier of (1) six months and one day
after employee's termination, or (2) the Employee's death, and the initial
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for application of this
provision.


(D)           Notwithstanding anything to the contrary, (i) the amount of
severance pay provided under this Agreement shall not under any circumstances
exceed the limitations set forth in § 280G of the Code, and (ii) the
Corporation's obligation to pay the severance pay provided for in this Section 2
shall be conditioned on the Employee's execution of a written release
satisfactory to the Corporation.


(E)            For the purposes of subsection 2(B), "Good Reason" shall mean the
occurrence of any of the following events: (1) a significant reduction of the
Employee's duties, authority or responsibilities relative to the Employee's
duties, authority or responsibilities as in effect immediately prior to such
reduction; (2) the Purchaser requiring the Employee to relocate his primary work
office to a facility or location more than fifty (50) miles from the Employee's
then-present location; or (3) the Purchaser refusing to offer full time
employment to the Employee on terms comparable to those provided by the
Corporation prior to the acquisition.

 
3

--------------------------------------------------------------------------------

 

3.              Compensation.


(A)           During the period from January 1, 2011 to December 31, 2011, the
Corporation shall compensate the Employee for the Employee's services rendered
hereunder by paying to the Employee an annual salary (the "Base Salary") of Two
Hundred Eighty Two Thousand Dollars ($282,000.00), less any authorized or
required payroll deductions. During the period from January 1, 2012 to December
31, 2012, the Employee's Base Salary shall be Two Hundred Ninety Thousand Four
Hundred Sixty Dollars ($290,460.00), less any authorized or required payroll
deductions. During the period from January 1, 2013 to December 31, 2013, the
Employee's Base Salary shall be Two Hundred Ninety Nine Thousand One Hundred
Seventy Four Dollars ($299,174.00), less any authorized or required payroll
deductions. Thereafter, as long as this Agreement remains in effect, the annual
Base Salary that the Corporation shall pay to the Employee for the Employee's
services rendered hereunder will be Two Hundred Ninety Nine Thousand One Hundred
Seventy Four Dollars ($299,174.00), less any authorized or required payroll
deductions.


(B)           For each fiscal year of the Corporation during the term of this
Agreement, provided that the Employee is employed under the terms of this
Agreement as of the first day of the next fiscal year, the Corporation shall pay
the Employee a "Performance Bonus," in addition to the Employee's Base Salary,
calculated as follows:


(1)            Five percent (5%) of the Employee's Base Salary, provided the
Aerostructures Division's Annual Income from Operations for such fiscal year is
not less than sixty percent (60.0%) of its budgeted Annual Income from
Operations; plus


(2)            Five percent (5%) of the Employee's Base Salary, provided the
Aerostructures Division's Annual Income from Operations for such fiscal year is
not less than one-hundred percent (100%) of its budgeted Annual Income from
Operations; plus


(3)            Seventeen Hundredths percent (0.17%) of the Annual Income from
Operations, provided the Corporation's Annual Income from Operations for such
fiscal year is not less than sixty percent (60%) of its budgeted Annual Income
from Operations.


For purposes of the calculation of the Performance Bonus, the Corporation's
"Annual Income from Operations" means its annual income from operations, on a
consolidated basis, for a given fiscal year, as determined by the firm of
independent certified public accountants providing auditing services to the
Corporation, using generally accepted accounting principles, consistently
applied, and calculated without regard to (a) any bonus paid pursuant to
employment contracts, and (b) any income or loss attributable to any other
corporation or entity (including the assets of a corporation or entity that
constitute an operating business) acquired by or merged into the Corporation
subsequent to the effective date of this Agreement.

 
4

--------------------------------------------------------------------------------

 

The Aerostructures Division's "Annual Income from Operations" means the Income
from Operations of the Corporation, as determined in the preceding paragraph,
less the Annual Income from Operations of D3 Technologies, Inc.


The Corporation shall pay to the Employee any Performance Bonus due the Employee
hereunder not later than fifteen (15) days after the receipt by the Corporation
of its annual audited financial statements, which the Corporation expects to
receive within ninety (90) days after the end of each fiscal year of the
Corporation.


(C)           In addition to the Base salary and Performance Bonus (if any), the
Employee shall be entitled to receive such bonus compensation as the Board of
Directors of the Corporation may authorize from time to time.


(D)           The Corporation retains the right to modify or adjust the manner
in which the Performance Bonus is calculated in the event that the Corporation
either acquires the assets of another entity, or any portion thereof, or sells
its assets, or any portion thereof, to another entity.


(E)            The Employee acknowledges his understanding that notwithstanding
anything to the contrary set forth in this Section 3 or otherwise herein, any
Performance Bonus constituting "incentive based compensation," for purposes of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
("Dodd-Frank Act") or any other compensation paid to the Employee hereunder that
constitutes "incentive based compensation" shall be subject to recoupment
pursuant to Section 954 of the Dodd-Frank Act and the Corporation's Policy for
Recoupment, a copy of which is attached hereto as Exhibit A, as such policy may
be modified from time to time to comply with Section 954 of the Dodd-Frank Act,
and the rules and regulations promulgated thereunder.


4.              Duties of the Employee.


(A)           The Employee shall serve as Chief Operating Officer of the
Aerostructures segment of the Corporation or in such other positions as may be
determined by the Board of Directors of the Corporation, and the Employee shall
perform such duties on behalf of the Corporation and its subsidiaries by such
means, at such locations, and in such manner as may be specified from time to
time by the officers or Board of Directors of the Corporation.


(B)           The Employee agrees to abide by and conform to all rules
established by the Corporation applicable to its employees.


(C)           The Employee acknowledges that the Employee is being employed as a
full-time employee, and the Employee agrees to devote so much of the Employee's
entire time, attention and energies to the business of the Corporation as is
necessary for the successful operation of the Corporation and shall endeavor at
all times to improve the business of the Corporation. The Employee shall not
accept any business commitments other than with the Corporation without the
advance written consent of the Corporation's President.
 
 
5

--------------------------------------------------------------------------------

 


5.             Expenses. During the period of the Employee's employment, except
as otherwise specifically provided in this Agreement, the Corporation will pay
directly, or reimburse the Employee for, all items of reasonable and necessary
business expenses approved in advance by the Corporation if such expenses are
incurred by the Employee in the interest of the business of the Corporation. The
Corporation shall also reimburse the Employee for automobile expenses incurred
by the Employee in the performance of the Employee's duties hereunder. The
amount of such reimbursement shall be in accordance with the automobile expense
reimbursement policy adopted (and as it may be modified from time to time) by
the Corporation's Board of Directors. All such expenses paid by the Employee
will be reimbursed by the Corporation upon presentation by the Employee, from
time to time (but not less than quarterly), of an itemized account of such
expenditures in accordance with the Corporation's policy for verifying such
expenditures.


6.              Fringe Benefits.


(A)           The Employee shall be entitled to participate in any health,
accident and life insurance program and other benefits which have been or may be
established by the Corporation for salaried employees of the Corporation.


(B)           The Employee shall be entitled to an annual vacation without loss
of compensation for such period as may be determined by the Board of Directors
of the Corporation.


(C)           The Corporation shall furnish to the Employee during the term of
the Employee's employment an automobile selected by the Corporation to aid the
Employee in the performance of the Employee's duties. Upon agreement of the
Corporation and the Employee, the Corporation may, in lieu of the automobile,
provide the Employee with a Six Thousand Dollar ($6,000.00) annual automobile
allowance.


7.              Covenants of the Employee.


(A)           During the term of the Employee's employment with the Corporation
and for all time thereafter Employee covenants and agrees that Employee will not
in any manner directly or indirectly, except as required in the Employee's
duties to the Corporation, disclose or divulge to any person, entity, firm or
company whatsoever, or use for the Employee's own benefit or the benefit of any
other person, entity, firm or company, directly or indirectly, any knowledge,
devices, information, trade secrets, techniques, customer lists, business plans
or other data belonging to the Corporation or developed by the Employee on
behalf of the Corporation during the Employee's employment with the Corporation,
without regard to whether all of the foregoing matters will be deemed
confidential, material or important, the parties hereto stipulating, as between
them, that the same are important, material, confidential and the property of
the Corporation (hereinafter "Confidential Information"), that disclosure of the
same to or use of the same by third parties would greatly affect the effective
and successful conduct of the business of the Corporation and the goodwill of
the Corporation, and that any breach of the terms of this subsection (A) shall
be a material breach of this Agreement.


(B)           During the term of the Employee's employment with the Corporation
and for a period of one (1) year (the "Covenant Term") after cessation for
whatever reason of such employment (except as hereinafter provided in subsection
(C) of this Section 7, the Employee covenants and agrees that the Employee will
not in any manner directly or indirectly:

 
6

--------------------------------------------------------------------------------

 

(1)            solicit, divert, take away or interfere with any of the customers
(or their respective affiliates or successors) of the Corporation;


(2)            engage directly or indirectly, either personally or as an
employee, partner, associate partner, officer, manager, agent, advisor,
consultant or otherwise, or by means of any corporate or other entity or device,
in any business which is competitive with the business of the Corporation, For
purposes of tills covenant, a business will be deemed competitive if it is
conducted in whole or in part within any geographic area wherein the Corporation
is engaged in marketing its products, and if it involves the design or
manufacture of products for the aerospace industry that are the same or
substantially similar to those designed or manufactured by the Corporation or if
it is in any manner competitive, as of the date of cessation of the Employee's
employment, with any business then being conducted by the Corporation or as to
which the Corporation has then formulated definitive plans to enter;


(3)            induce any salesman, distributor, supplier, manufacturer,
representative, agent, jobber or other person transacting business with the
Corporation to terminate their relationship with the Corporation, or to
represent, distribute or sell products in competition with products of the
Corporation; or


(4)            induce or cause any employee of the Corporation to leave the
employ of the Corporation.


(C)           The parties agree that the Covenant Term provided for in the
preceding subsection (B) shall be:


(1)            reduced to six (6) months in event of a Change in Control (as
that term is defined in subsection 2(B) herein); or


(2)            eliminated if the business currently operated by the Corporation
is terminated and the assets of the Corporation are liquidated.


(D)           All the covenants of the Employee contained in this Section 7
shall be construed as agreements independent of any other provision of this
Agreement, and the existence of any claim or cause of action against the
Corporation, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Corporation of these covenants.


(E)            It is the intention of the parties to restrict the activities of
the Employee under this Section 7 only to the extent necessary for the
protection of legitimate business interests of the Corporation, and the parties
specifically covenant and agree that should any of the provisions set forth
therein, under any set of circumstances not now foreseen by the parties, be
deemed too broad for such purpose, said provisions will nevertheless be valid
and enforceable to the extent necessary for such protection.

 
7

--------------------------------------------------------------------------------

 

8.             Documents. Upon cessation of the Employee's employment with the
Corporation, for whatever reason, all documents, records (including without
limitation, customer records), notebooks, invoices, statements or
correspondence, including copies thereof, relating to the business of the
Corporation then in the Employee's possession, whether prepared by the Employee
or others, will be delivered to and left with the Corporation, and the Employee
agrees not to retain copies of the foregoing documents without the written
consent of the Corporation.


9.             Remedies. In the event of the breach by the Employee of any of
the terms of this Agreement, notwithstanding anything to the contrary contained
in this Agreement, the Corporation may terminate the employment of the Employee
in accordance with the provisions of Section 2 of this Agreement. It is further
agreed that any breach or evasion of any of the terms of this Agreement by the
Employee will result in immediate and irreparable injury to the Corporation and
will authorize recourse to injunction and/or specific performance as well as to
other legal or equitable remedies to which the Corporation may be entitled. In
addition to any other remedies that it may have in law or equity, the
Corporation also may require an accounting and repayment of all profits,
compensation, remuneration or other benefits realized, directly or indirectly,
as a result of such breaches by the Employee or by a competitor's business
controlled, directly or indirectly, by the Employee. No remedy conferred by any
of the specific provisions of this Agreement is intended to be exclusive of any
other remedy and each and every remedy given hereunder or now or hereafter
existing at law or in equity by statute or otherwise. The election of any one or
more remedies by the Corporation shall not constitute a waiver of the right to
pursue other available remedies. The Employee expressly agrees to pay all
reasonable costs and attorneys' fees incurred by the Corporation in order to
enforce the Employee's obligations under this Agreement, regardless of whether
litigation is commenced or prosecuted to a judgment.


10.            Severability. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any court
of competent jurisdiction, this Agreement, subject to subsection 7(E) hereof,
shall continue in full force and effect and shall be interpreted as if such
invalid agreements or covenants were not contained herein.


11.            Entire Agreement. This Agreement constitutes the entire agreement
between the Corporation and the Employee with respect to the subject matter
hereof and supersedes all prior proposals, negotiations, representations,
communications, writings, outlines and agreements between the Corporation and
the Employee with respect to the subject matter hereof, whether oral or written,
which shall be of no further force and effect. No amendments to this Agreement,
except as expressly provided, herein to the contrary, may be made except by a
writing signed by both parties


12.            Waiver or Modification. No waiver or modification of this
Agreement or of any covenant, condition or limitation herein shall be valid
unless in writing and duly executed by the party to be charged therewith, and no
evidence of any waiver or modification shall be offered or received in evidence
in any proceeding, arbitration or litigation between the parties hereto arising
out of or affecting this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this section may
not be waived except as herein set forth. Failure of the Corporation to exercise
or otherwise act with respect to any of its rights hereunder in the event of a
breach of any of the terms or conditions hereof by the Employee shall not be
construed as a waiver of such breach nor prevent the Corporation from thereafter
enforcing strict compliance with any and all of the terms and conditions hereof.

 
8

--------------------------------------------------------------------------------

 

13.            Assignability. This Agreement may be assigned by the Corporation
to another entity which purchases substantially all of the assets of the
Corporation or acquires a majority of the stock of the Corporation. The services
to be performed by the Employee hereunder are personal in nature and, therefore,
the Employee shall not assign the Employee's rights or delegate the Employee's
obligations under this Agreement, and any attempted or purported assignment or
delegation not herein permitted shall be null and void,


14.            Successors. Subject to the provisions of Section 13, tills
Agreement shall be binding upon and shall inure to the benefit of the
Corporation and the Employee and their respective heirs, executors,
administrators, legal administrators, successors and assigns.


15.            Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been given if
delivered personally, by over-night courier, or by certified or registered mail,
return receipt requested, if to the Corporation, to:


Ronald S. Saks, CEO
LMI Aerospace, Inc.
P.O. Box 900
St. Charles, MO 63302-0900


and, if to the Employee, to:


Robert T. Grah
2132 Meadow Valley Dr.
Innsbrook, MO 63390


or to such other address as may be specified by either of the parties in the
manner provided under this Section 15.


16.            Construction. This Agreement shall be deemed for all purposes to
have been made in the State of Missouri and shall be governed by and construed
in accordance with the laws of the Stale of Missouri, notwithstanding either the
place of execution hereof, nor the performance of any acts in connection
herewith or hereunder to any other jurisdiction.


17.            Venue. The parties hereto agree that any suit filed arising out
of or in connection with this Agreement shall be brought only in the United
States District Court for the Eastern District of Missouri, unless that court
lacks jurisdiction, in which case such action shall be brought only in the
Circuit Court for St. Louis Charles County, Missouri.


18.            Disclosure of Existence of Agreement. To preserve the
Corporation's rights under this Agreement, the Corporation may advise any third
party of the existence of this Agreement and its terms, and the Employee
specifically releases and agrees to indemnify and hold the Corporation harmless
from any liability for doing so.

 
9

--------------------------------------------------------------------------------

 

19.            Opportunity to Review. The Employee acknowledges his
understanding that this Agreement was prepared by Gallop, Johnson & Neuman,
L.C., ("GJN") as counsel for the Corporation and further acknowledges his
understanding that in such capacity, GJN has acted solely as counsel for the
Corporation and does not represent the Employee.  Additionally, the Employee
hereby acknowledges and represents that he has had the opportunity to review
this Agreement and to seek advice of counsel of his choosing to represent the
interests of the Employee prior to his execution hereof.


The parties have executed this Agreement as of January 1, 2011.



 
LMI AEROSPACE, INC.
       
("Corporation")
       
By:
/s/ Ronald S. Saks
   
Ronald S. Saks
         
/s/ Robert T. Grah
   
Robert T. Grah
   
(the "Employee")


 
10

--------------------------------------------------------------------------------

 

Exhibit A


LMI Aerospace, Inc.


Policy for Recoupment of Incentive Compensation


If LMI Aerospace, Inc. (the "Corporation") is required to prepare an accounting
restatement for any fiscal quarter or year commencing after May 31, 2010 due to
the material non-compliance of the Corporation with any financial reporting
requirement under the securities laws, the Corporation shall recover any
incentive-based compensation (including stock options) paid to any current or
former executive officer during the three-year period preceding the date on
which the Corporation is required to prepare a restatement. The amount to be
recovered is the excess of the amount originally paid to the executive officer
based on the incorrect financial statements over the amount that would have been
paid under the restated financials.


This Policy for Recoupment of Incentive Compensation ("Policy") is intended to
comply with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the "Dodd-Frank Clawback Provision"). Accordingly, to the extent
of any inconsistency between this Policy and of the Dodd-Frank Clawback
Provision, the Dodd-Frank Clawback Provision shall prevail. Additionally, to the
extent drat future rules and regulations are promulgated by the Securities and
Exchange Commission or any other federal regulatory agency that would add to,
modify or supplement the Dodd-Frank Clawback Provision (each, a "Modification"),
then this Policy shall be deemed modified to the extent required to make this
Policy consistent with the Dodd-Frank Clawback Provision, giving effect to such
revision as of the date upon which such Modification becomes or would otherwise
be deemed to be effective.
 
 
11

--------------------------------------------------------------------------------